Citation Nr: 0617950	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-01 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel







INTRODUCTION

The veteran served in the U.S. Air Force on active duty from 
December 1962 to December 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied, in pertinent part, service 
connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part. 


REMAND

In this matter, the veteran has been diagnosed with PTSD by 
both VA and private doctors, however VA has made no attempt 
to verify the reported in service stressor events in light of 
the new stressor information provided by the veteran to VA in 
December 2002 (with attachments containing a copy of the 
veteran's orders) and in the attachments to the veteran's 
June 2006 Appellant's Brief.  

The veteran served in Vietnam for various periods from 
January 1965 to September 1965.  At this time, there is no 
evidence in the file showing he participated in combat, such 
as a combat-related military occupational specialty (MOS) or 
award, so it is necessary that his stressors be corroborated 
by official service department records.   However, two of the 
veteran's five identified stressors cannot be verified.  He 
states that he witnessed a South Vietnamese soldier kill 
another Vietnamese soldier directly outside his window (while 
living in the Danang Hotel in downtown Danang) during a coup 
attempt in June 1965 and that he witnessed South Vietnamese 
soldiers beat North Vietnamese prisoners in August or 
September 1965.  Incidents involving civilians or actions of 
the Vietnamese military would not be recorded in official 
documents concerning U.S. military activities, so no further 
action will be taken with respect to these stressors.

Moreover, along with his stressor statement in 2002 and his 
appeal in 2004, the veteran stated that he was receiving 
private psychiatric treatment for PTSD by Drs. Kory and Cole.  
No attempt was made to retrieve these records.  With respect 
to VA's duty to assist the veteran in obtaining potentially 
relevant evidence, it is clear further development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to complete release 
forms authorizing VA to request his 
treatment records from Drs. Stephen Kory 
and Amy Cole. These medical records 
should then be requested, and the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

2.  The AMC should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors including: (1) being 
caught in the cross fire between 
Vietnamese forces during a military coup 
attempt in January or February 1965 while 
at Tan Son Nhut Air Force Base (at that 
time the veteran reported and orders on 
file support that he was on a TDY to the 
33rd Air Base Group at TAN SON NHUT Air 
Base outside of Saigon); (2) taking heavy 
sniper fire from the enemy in April 1965 
while crossing the Danang River on a 
barge and witnessing the deaths of two 
"V.N.A.F. personnel" (at that time the 
veteran reported that he was TDY to HQ 
MACV Air Force Advisory Team # 5 (AFAT-5) 
); and (3) taking mortar fire in July or 
August 1965 while running communication 
cables from a "Ground Control Approach 
Radar" next to the runway at an old 
French control tower (the veteran was on 
TDY to HQ MACV (AFAT-5)).  

In addition, the veteran's stressor 
statements in a December 2002 document 
(which includes copies of his orders) and 
the attachments to the veteran's June 
2006 Appellant's Brief should be provided 
to the JSRRC to assist in the records 
search.          

3.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished.  If PTSD 
is diagnosed, the examiner must specify 
for the record the stressor(s) relied 
upon to support the diagnosis.  If a 
disability other than PTSD is diagnosed, 
the examiner should be asked to provide a 
medical opinion as to whether it is at 
least as likely as not that the diagnosed 
disorder is related to service.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for 
review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide 
a complete rationale for any opinion 
provided.

4.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 
	


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).











 







